In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00316-CV
                                __________________


                       ESTATE OF PAUL C. MURPHY III

__________________________________________________________________

            On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                     Trial Cause No. 19-37828-P
__________________________________________________________________

                           MEMORANDUM OPINION

      Paul C. Murphy III, appellant, filed a notice of appeal from a final judgment,

which the trial court signed on August 31, 2021. The record shows the appellant paid

the filing fee required for the appeal.

      On December 8, 2021, we notified the parties the Clerk’s Record had not been

filed because Murphy had not paid for or arranged to pay for the fees charged by the

County Clerk for preparing a Clerk’s Record. We also warned Murphy the appeal

would be dismissed for want of prosecution unless he established that he had


                                            1
arranged to pay the County Clerk’s fee so that a Clerk’s Record could be filed in his

appeal or provided this Court with an explanation sufficient to show why he needed

more time to pay the County Clerk’s fees. See Tex. R. App. P. 37.3(b).

      On January 5, 2022, Murphy filed a motion to abate his appeal. In that motion,

he argued that objections lodged by other beneficiaries to the estate in the

proceedings in the trial court be sustained, the order that he was complaining about

in his appeal would be void, and the “appeal would no longer be necessary[,]”

allowing him and the Estate to avoid the costs. Two weeks later, Rita Murphy, the

appellee, moved to dismiss Murphy’s appeal when it appeared that Murphy had not

filed a Clerk’s Record to support his appeal

      On January 20, 2022, we denied Murphy’s motion to abate his appeal. And

on January 31, 2022, the County Clerk notified the Court that Murphy had not made

the arrangements to pay for a Clerk’s Record in his appeal.

      The record shows that the Court notified Murphy in December 2021 that the

appeal would be dismissed unless the Court received proof that he had made

satisfactory arrangements to pay the fees for the records required to support his

appeal with the County Clerk and with any court reporters. Given the absence of any

reasonable explanation explaining his failure to arrange for paying these fees, we



                                         2
grant Rita Murphy’s motion to dismiss. Accordingly, we dismiss Paul C. Murphy

III’s appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3, 43.2(f).

      APPEAL DISMISSED.

                                                           PER CURIAM

Submitted on March 9, 2022
Opinion Delivered March 10, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                          3